DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bok et al (Korean Pub. No. 20210078649 (English machine translation attached), US Equivalent PG Pub. No. 20210193769 used for clarity).
Regarding Claim 1, Bok discloses, at least in figure 11B: . A display module  (20,¶ [0198]), comprising: a first display component (OLED/TFEL, ¶ [0073]) including a first light-emitting member (OLED (¶ [0186]) and a translucent member  (TFEL, ¶ [0073]. Nagai (US PG Pub. No. 2011/0266579, paragraph [0064] teaches that silicon nitride is translucent and ¶ [0074] teaches TFEL can be silicon nitride or aluminum nitride which is also translucent); and a second display component (ED/GUIL, ¶ [0199]) including a second light-emitting member (ED/GUIL) (ED/GUIL, LED + light guide); wherein: the second display component (ED/GUIL) is arranged at a side (under) away from a light-emitting surface (top) of the first display component (OLED/TFEL), and the second display component(ED/GUIL) and the first display component (OLED/TFEL) emit light toward a same side; at least a part of the second light-emitting member (ED/GUIL) overlaps with the translucent member (TFEL) in a light-emitting direction of the first light-emitting member (OLED) and the second light-emitting member (ED/GUIL) ); and the second light-emitting member (ED/GUIL) is translucent (the light guide can be PMMA (¶ [0199] which is translucent, see Gensler et al (US PG Pub. No. 2018/0245754, ¶ [0044])).
	Regarding Claim 2, Bok discloses: wherein the first light-emitting member (OLED) is opaque (it has phosphor layers in it).  
Regarding Claim 9, Bok discloses in figure 11B: further comprising: a controller configured to: control the first display component (OLED/TFEL)and the second display component(ED/GUIL) to be turned on in response to a first condition being satisfied; control the first display component (OLED/TFEL)and the second display component(ED/GUIL) to be turned off in response to a second condition being satisfied; and control one of the first display component (OLED/TFEL)and the second display component (ED/GUIL)to be turned on and another one of the first display component (OLED/TFEL)and the second display component(ED/GUIL) to be turned off in response to a third condition being satisfied.  
Figure 11B shows that the OLED and the LED (ED) both have associated thin film transistors (TFT) for their control (¶ [0202]. Figure 4B shows the control circuit for the OLED (¶ [0091] which is shown independent of the LED (ED). Independent control means they can both be off; both be on; or one on and one off (three conditions).
Regarding Claim 10, Bok discloses in figure 11B: An electronic device (1, ¶[0195], also figure 10 shows a cell phone (1)), comprising: a main body (10); a display module (20) arranged at the main body (10) including: -30-Client Ref No. 20366 CN9202011443-US Attorney Docket No. 00223.0280.OOUS a first display component (OLED/TFEL)including a first light-emitting member (OLED) and a translucent member (TFEL); and a second display component (ED/GUIL)including a second light-emitting member (ED/GUIL); wherein: the second display component(ED/GUIL) is arranged at a side away from a light- emitting surface (top) of the first display component (OLED/TFEL), and the second display component (ED/GUIL) and the first display component (OLED/TFEL) emit light toward a same side (top; TFT’s in the way on the bottom) at least a part of the second light-emitting member (ED/GUIL) overlaps with the translucent member (TFEL) in a light-emitting direction of the first light-emitting member (OLED) and the second light-emitting member (ED/GUIL); and the second light-emitting member (ED/GUIL) is translucent (the light guide can be PMMA (¶ [0199] which is translucent, see Gensler et al (US PG Pub. No. 2018/0245754, ¶ [0044])).
; and an image acquisition device (40, camera, ¶ [0063]) arranged between the main body (10) and the display module (20)(it is on the bottom of 11B) and arranged at a side away from the light-emitting direction(top) of the display module (20).  
Regarding Claim 11, Bok discloses: wherein the first light-emitting member (OLED) is opaque (it contains phosphors that would be opaque).  
Regarding Claim 18, Bok discloses, at least, in figures 4B and 11B: further comprising: a controller configured to: control the first display component (OLED/TFEL)and the second display component (ED/GUIL)to be turned on in response to a first condition being satisfied; control the first display component (OLED/TFEL)and the second display component to be turned off in response to a second condition being satisfied; and control one of the first display component (OLED/TFEL)and the second display component to be turned on and another one of the first display component (OLED/TFEL)and the second display component to be turned off in response to a third condition being satisfied.
Figure 11B shows that the OLED and the LED (ED) both have associated thin film transistors (TFT) for their control (¶ [0202]. Figure 4B shows the control circuit for the OLED (¶ [0091] which is shown independent of the LED (ED). Independent control means they can both be off; both be on; or one on and one off (three conditions).
-------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Bok (649).
Regarding Claim 7, Bok discloses in figure 11B: wherein:-29-Client Ref No. 20366 CN9202011443-US Attorney Docket No. 00223.0280.OOUSthe first display component (OLED/TFEL) includes a luminescent material and emits light using the luminescent material (¶ [0086]); and the second display component(ED/GUIL) uses a backlight (the light guide Guil plus the LED (ED)) to achieve light emission.  
Bok fails to disclose that the backlight is “side-edge”.
However, as is well known in the art, side-edge type light guides are preferable because they allow a reduction in the thickness of a device. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a side-edge backlight in place of the direct lit backlight of Bok, to enable the device to be thinner.
Regarding Claim 16, Bok discloses, at least, in figure 11B:  wherein:-32-Client Ref No. 20366 CN9202011443-US Attorney Docket No. 00223.0280.OOUS the first display component (OLED/TFEL)includes a luminescent material and emits light based on the luminescent material (OLED have organic electroluminescent material); and the second display component(ED/GUIL) uses a backlight (GUIL + ED) to achieve light emission.  
Bok fails to disclose that the backlight is “side-edge”.
However, as is well known in the art, side-edge type light guides are preferable because they allow a reduction in the thickness of a device. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a side-edge backlight in place of the direct lit backlight of Bok, to enable the device to be thinner.
------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 3-6, 8, 12-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 3 and 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 3 and 12, and specifically comprising the limitation of “ wherein: the second display component further includes an opaque member; and at least a part of the opaque member  overlaps with the first light-emitting member in the light-emitting direction ” including the remaining limitations.
	Claims 4-6 and 13-15 are allowable, at least, because of their dependencies on claims 3 and 12, respectively.
	
Regarding Claims 8 and 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 8 and 17, and specifically comprising the limitation of “and (the) backlight of the second display component includes linearly polarized light to cooperate with the polarizer of the first display component” including the remaining limitations.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879